Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 05/06/2022. Claims 1-2, 4, 6-7, 9-11, 13, 15-16, 18-20, 22 and 24-25 are currently pending. Claims 3, 5, 8, 12, 14, 17, 21 and 26-27 are canceled per applicant’s request.

Priority
The current application US No. 15/767,501, filed 04/11/2018 is a national stage entry of PCT/US2015/066752, International Filing Date: 12/18/2015.

Response to Amendment/Remarks
Applicant's amendment is sufficient to overcome previous rejections and thus the application is in condition for allowance.

Claim Interpretation - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Independent claim 1 recites newly amended limitations/steps “determining a set of calibration coefficients“, “selecting four of the magnetic field measurements” and “generating the set of calibration coefficients for a tool constant matrix for the individual sensor”. Independent claims 10 and 19 also recite limitations equivalent to the limitations of claim 1.
	The above recited amended limitations can be interpreted as an abstract idea belonging to mental process grouping or mathematical concept according to the 2019 Patent Eligibility Guideline (PEG). 
	However, the recited limitations include additional element “a plurality of sensors of a ranging tool” and “conducting magnetic field measurements, using the individual sensor, at four or more different azimuthal angles of the sensor with respect to a direction to an excitation source from the ranging tool”. 
	Furthermore, the specification discloses advantages of current application as having a smaller number of sensors are required and can avoid blind spots over conventional methods (SPEC. [pg. 1 line 3 from the bottom - pg. 2 line 7]) by proving high accuracy of ranging measurement with minimal number of sensors with flexible sensing directions. Although the advantages of current application is not positively recited in the claims, the limitations “generating and storing the set of calibration coefficient on a tool constant matrix library in a storage” in combination with earlier recited additional elements is perceived as useful and significant to overcome judicial exception. So the limitation is determined as integrating into a practical application at step 2A prong 2 analysis.
 	Therefore, claims 1-2, 4, 6-7, 9-11, 13, 15-16, 18-20, 22 and 24-25 are interpreted as patent eligible.

Allowable Subject Matter
	Claims 1-2, 4, 6-7, 9-11, 13, 15-16, 18-20, 22 and 24-25 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claim 1, the closest prior art of record, Kuckes (US 20150308260 A1), hereinafter ‘Kuckes’, Schmitt (US 20150323568 A1), hereinafter ‘Schmitt’, Smith (US 20020100178 A1), hereinafter ‘Smith’ and Keegan (US 20130329841 A 1 ), hereinafter 'Keegan'
and Donderici (WO 2015099790 A1), hereinafter ‘Donderici’, either singularly or in combination, fail to anticipate or render obvious limitations 
	“creating (or create) a second tool constant matrix using the set of calibration coefficients for each one of the individual sensors of the plurality of sensors from the tool constant matrix library;
	generating (or generate) an inverse of the second tool constant matrix for the selected tool azimuthal angle;
	generating (or generate) the ranging distance based on a calculated value for a total magnetic field and a calculated value for a gradient magnetic field, including using a first set of two elements of the second design matrix to calculate the total magnetic field and using a second set of two elements of the second design matrix to calculate the gradient magnetic field” in combination with other limitations by interpreting the above last limitation as equivalent to the description disclosed in the specification [pg. 8 line 20-24, eq. 7A and 7B]).

Kuckes discloses
A method comprising: (method [0013])
	determining a set of calibration coefficients for each sensor of a plurality of sensors of a ranging tool, (voltage output of a sensor V1 in matrix form, Eq. 10 [0041], tool constant, equivalent to a set of calibration coefficients for sensor 1 [0042])
	wherein each one of the sensors is configured as a single component sensor, and wherein for each one of the individual sensors of the plurality of sensors the method further comprising: (sensor sub sensor sub 16 having one or more electromagnetic sensors [0015, 0019, Fig. 1, 0021], 8 primary … component sensors 30 [0021, Fig. 2A, 2B, 2C], equivalent to individual sensor. Side note: even if sensors 30 are interpreted as a multi component sensor, see Schmitt disclosing a single component sensor - a sensor chip, elements ... on the sensor chip [0002], sensor units ... on a chip substrate [0014] and it would be obvious to replace each sensor of Kuckes with sensors of Schmitt and select each one of the individual sensor for each measurement since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179).
	conducting magnetic field measurements, using the sensor, at four or more different azimuthal angles of the sensor with respect to a rotational position of the ranging tool relative to a line extending to a center of an excitation source from a center of the ranging tool, (measurements are taken, measurements including ... the direction, current flow on the target well bore, i.e. equivalent to an excitation source, MWD tool [0016], SHA/drilling assembly 14 includes a sensor hub 16, sensors [0015, Fig. 1], The apparatus may be otherwise oriented 'rotated 90 degrees or at other orientations' [0014], a sensor 'i' shown in FIG. 3 being rotated, i.e., angle Atsi is varied over 360 degrees [0039]; controllably rotating ... of the tool, Atri1, Atr2 ... Atrn, equivalent to measurements at four or more different azimuthal angles of the sensor with respect to a direction to an excitation source. See eq. 11 [0050])

Kuckes continues to disclose “the excitation source having a current of a known value flowing in the excitation source, the ranging tool separated from the excitation source at a known distance from a center of the ranging tool to a center of the excitation source;” (current flow produced on the target wellbore generates electro-magnetic field in the vicinity of the electromagnetic sensors, R is the center to center radial distance [0029, Fig. 3]) and 
	“selecting the magnetic field measurements corresponding to four or more different azimuthal angles of the sensor” (A set of measurements V1i … V8i, MeasMat = CalPatMat * T1Mat, eq. 16, Atri1, Atr2 … Atrn, equivalent to measurements at four or more different azimuthal angles of the sensor [0050]; tool matrix T1Mat, eq. 17 [0051]), 
	“generating, using a processor, the set of calibration coefficients for the tool constant matrix for the sensor using values determined for the four selected magnetic field measurements and a design matrix, wherein the design matrix is based on the known value of the current, the known distance from the center of the ranging tool to the center of the excitation source, the four azimuthal angles of the four or more different azimuthal angles, and a known orientation of the sensor; (microprocessor [0025, 0026], tool matrix T1Mat, eq. 16 and 17 [0050-0051], equivalent to a tool constant matrix with n selected measurements and corresponding to four or more azimuthal angles, CalParMat, equivalent to a design matrix [0050-0051]; current flow, R is the center to center radial distance [0029, Fig. 3], angle Ars [0031], angle, orientation of the sensor [0037]) and
	“storing, using a storage device, the set of calibration coefficients of the tool constant matrix for the sensor“ (actual or modeled wellbore ranging data other data needed for the calibration as described herein is stored [0055]),
	but is silent regarding the above allowed limitations.

Smith discloses “selecting four of the magnetic field measurements corresponding to four azimuthal angles of the sensor” (measurement are taken … at each of four azimuth [col 10 line 44-48, clams 3-4, 14 and 22], side note: four other orientations besides four azimuthal angle can be assumed are aligned, e.g. zero for instance, in the same setup as the current application so that they can be treated as providing no additional orientations) and the use of four azimuthal angle measurement (measurement, four azimuth angle [col 10 line 44-48, clams 3-4, 14 and 22]) for “a matrix compensation coefficient“ (azimuth, a measured magnetic field  vector, vector values are used to calculate a matrix compensation coefficient [col2 line 22-36], matrix coefficient [col 10 line 22-37]) and the concept of storing and reuse of the calculated coefficient (coefficients are stored and then used during normal operations … to correct subsequently measured magnetometer data [abs’]), 
	but is silent regarding the above allowed limitations.

Keegan discloses “storing calibration coefficient as library data" (stored calibration sets
622 that include multiple sets of filter coefficients 'stored, for example, in a Filter
Coefficients Library 358' [0072]), but is silent regarding the above limitations.

The remaining prior art references are also silent regarding the above allowed limitations.

As per claims 10 and 19, the closest prior art of record, Kuckes, Schmitt, Smith  and Keegan and Donderici, either singularly or in combination, fail to anticipate or render obvious limitations 
	“creating (or create) a second tool constant matrix using the set of calibration coefficients for each one of the individual sensors of the plurality of sensors from the tool constant matrix library;
	generating (or generate) an inverse of the second tool constant matrix for the selected tool azimuthal angle;
	generating (or generate) the ranging distance based on a calculated value for a total magnetic field and a calculated value for a gradient magnetic field, including using a first set of two elements of the second design matrix to calculate the total magnetic field and using a second set of two elements of the second design matrix to calculate the gradient magnetic field” in combination with other limitations by interpreting the above last limitation as equivalent to the description disclosed in the specification [pg. 8 line 20-24, eq. 7A and 7B]) as explained in claim 1 above.

As per claims 2, 4, 6-9, 11, 13, 15-18, 20, 22, and 24-25, claims are also allowed because base claims 1, 10 and 19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private AIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865